DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of various species in the reply filed on June 15, 2021 is acknowledged.  Applicant has elected the species B) the RNA base is within the discrimination domain, from the group of species of RNA base location, drawn to claims 2-4, the species F) a modified nucleoside, from the group of species of moiety comprising the cleavage domain, drawn to claim 6, and the species I) a thiol group, from the group of species of substitution of 3’ oxygen atom of RNA residue, drawn to claim 9.  Claims 1 and 5 are generic to the elected species.  However, Applicant traverses the requirement for election of species on the grounds that it would not be unduly burdensome to examine claims 2-4, and thus requests withdrawn of the species election for these claims.  The examiner agrees and therefore the requirement for election of species from species A)-C) is withdrawn.  Therefore, claims 1-12 will be examined on the merits, and no claims are withdrawn from consideration.  It is noted that claims 13-55 were previously canceled. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

4.	Claims 1-12 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of copending U.S. Patent Application 16/374752.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Patent Application 16/374752 represent a species of overlapping scope to the current claims and thus anticipates the current claims.  Both sets of claims teach a blocked-cleavable primer for rhPCR comprising the structure 5’-A-B-C-D-E-3’, wherein A is optional and is a tail extension that is not complementary to a target, B is a sequence domain that is 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections
5.	Claims 1-12 are objected to because of the following informalities:  While PCR is a well-recognized term in the field of nucleic acid analysis, the term “rhPCR” is not, and thus the first time rhPCR appears in the claims, it should be defined as RNase H2-dependent PCR, followed by rhPCR in parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019). 
With regard to claim 1, Walder teaches a blocked-cleavable primer for rhPCR (primers are provided for a hot start PCR assay wherein modified oligonucleotide primers are unable to participate in the amplification reaction until it hybridizes to a complementary nucleic acid sequence and is cleaved to generate a functional 3’ end, see Abstract, paragraph 27, lines 1-16 and paragraph 116, lines 1-17), the primer comprising:
5’-A-B-C-D-E-3’ (see blocked primer depicted in Figure 18)
wherein
A is optional and is a tail extension that is not complementary to a target (since this domain optional, in the broadest reasonable interpretation of the claims, it is not required to be taught by the prior art; see the teachings of Loehrlein below with regard to claim 11);

C is a discrimination domain (correct hybridization of the primer to the sequence of interest is required for the cleavage reaction to occur, and therefore a region near the cleavage site must be hybridized correctly to allow cleavage and subsequence primer extension from the discrimination site, for it the primer hybridizes incorrectly, such as at an mismatched site, cleavage is inhibited when reaction conditions are optimized, paragraph 133, lines 1-19; also see paragraphs 97 and 102 regarding enhancing discrimination to detect variant alleles and SNPs using the blocked-cleavable primers), and
D is a cleavage domain that, when hybridized to the target, is cleavable by
RNase H2, and which comprises an RNA base (the oligonucleotide primer has a cleavage domain that is recognized and cleaved by a sequence specific nicking agent or nicking enzyme, and is located one to about 15 bases from the 3’ end of the primer, paragraph 102, lines 1-16 and paragraph 131, lines 1-14; marked by X in Figure 18, top; the region comprising the cleavage domain may comprise a substrate for RNase H2 comprising one or more RNA residues, paragraph 103, lines 1-7, paragraph 104, lines 1-8 and paragraph 121, lines 1-6); and
E is a blocking domain that prevents extension of the primer (blocking groups are placed at or near the 3’ end of oligonucleotide primer to prevent extension, paragraph 117, lines 1-9 and Figure 18, top, marked as B). 

With regard to claims 5, Walder teaches a blocked-cleavable primer wherein D is comprised of 1-3 RNA bases (the region comprising the cleavage domain may comprise a sequence cleavable by RNase H2 comprising a single RNA residue, or a sequence of contiguously linked RNA residues, paragraph 104, lines 1-8 and paragraph 121, lines 1-6). 
With regard to claim 6, Walder teaches a blocked-cleavable primer wherein the cleavage domain D comprises one or more of the following moieties: a DNA residue, an abasic residue, a modified nucleoside, or a modified phosphate internucleotide linkage 
With regard to claims 7 and 8, Walder teaches a blocked-cleavable primer wherein a sequence flanking the cleavage domain D contains one or more internucleoside linkages resistant to nuclease cleavage, wherein the one or more internucleoside linkages resistant to nuclease cleavage is a phosphorothioate linkage (the primers may be modified to inhibit undesired cleavage reactions by single-stranded ribonucleases, such as at positions other than the 5’ phosphate of an RNA residue cleaved by RNase H2, and may comprise addition of a phorphorothioate linkage to replace the phosphate 3’ to an RNA residue, paragraph 33, lines 1-23 and paragraph 126, lines 6-14). 
With regard to claim 9, Walder teaches a blocked-cleavable primer wherein the 3' oxygen atom of at least one of the RNA residues is substituted with an amino group, a thiol group, or a methylene group (another example of modifications that may be used to suppress cleavage by single-stranded ribonucleases include substitution of the 5’ oxygen of the atom of the adjacent residue, and thus 3’ to the RNA base, with an amino group, a thiol group or a methylene group, paragraph 126, lines 1-6). 
With regard to claim 10, Walder teaches a blocked-cleavable primer wherein the blocking domain is attached to the 3'-terminal nucleotide of the primer (blocking groups, such as bulky substituents, are placed at or near the 3’ end of oligonucleotide primer to prevent extension, paragraph 117, lines 1-9 and 22-24, paragraph 137, lines 1-3 and Figure 18, top, marked as B). 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019) in view of Loehrlein et al. (U.S. Patent Pub. No. 2002/0160361). 

	Loehrlein teaches methods and compositions for gene expression analysis and gene expression profiling comprising amplifying a plurality of cDNA target sequences using a plurality of target-specific primers and one or more universal primers (see Abstract and paragraph 5, lines 1-13).  Loehrlein further teaches that the target-specific primers comprise a first sequence within a 3’ region derived from a target gene of interest and thus capable of binding to the target sequence, and a second sequence that is complementary to a universal primer and is in the 5’ region of the primer, wherein the universal primers are used to initiate polymerization of a target-specific amplified product (paragraph 6, lines 1-12, paragraph 1-18 and Figures 1-3).  In addition, Loehrlein teaches that a blocking group may be comprised at the 3’ end of an amplification primer such that the primer cannot be extended by a DNA polymerase (paragraph 39, lines 1-5 and paragraph 144, lines 1-15).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Walder and Loehrlein since both references teach methods for amplification of nucleic acid target sequences using pairs of oligonucleotide primers, including primers comprising blocking moieties on the 3’ end.  While Walder teaches the use of modified primers for hot start PCR assays wherein the primers are unable to participate in an amplification reaction until they hybridize to a complementary nucleic acid sequence 

Conclusion

13.	Claims 1-12 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 1-12 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.

Correspondence

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637